Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 9, and 19:

(From Claim 1): “wherein the fluid level indicator assembly includes a housing having a lower portion which extends into an interior volume of the body, and an upper portion, which is the portion that extends external and above the body, and
wherein the fluid level indicator assembly includes a float assembly positioned within the housing, and is dimensioned to permit for free displacement upward and downward therein, and
wherein the body includes a clearance pocket aligned to the housing, to provide for a greater range of displacement of the float assembly.”

(From Claim 9): “wherein a plurality of lobes are provided on an inside surface of the housing, to prevent the float assembly from binding within the housing”

(From Claim 19): “wherein the float body includes three body segments provided in trigonal arrangement”

The closest prior art is considered to be Scott (US Pat No 1,745,031) which discloses a fluid reservoir comprising a generally similar fluid level indicator assembly (see the Non-Final Rejection of 30 August 2021). However, the above noted structural features, from each independent claim, provide sufficient limitations to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747